 Case 4:20-cv-00190-JHM Document 17 Filed 03/31/21 Page 1 of 4 PageID #: 174




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                OWENSBORO DIVISION

GARY KEIM                                                                              PLAINTIFF

v.                                                    CIVIL ACTION NO. 4:20-CV-P190-JHM

KEVIN R. MAZA et al.                                                               DEFENDANTS

                           MEMORANDUM OPINION AND ORDER

        Plaintiff, Gary Keim, filed a pro se, in forma pauperis 42 U.S.C. § 1983 complaint. This

matter is before the Court for screening pursuant to 28 U.S.C. § 1915A and McGore v.

Wrigglesworth, 114 F.3d 601 (6th Cir. 1997), overruled on other grounds by Jones v. Bock,

549 U.S. 199 (2007). For the reasons set forth below, the action will be dismissed in part and

will be allowed to continue in part.

                                  I. STATEMENT OF CLAIMS

        Plaintiff was incarcerated at the Green River Correctional Complex (GRCC) when he

filed his complaint. He names as Defendants the following GRCC employees: Warden Kevin

R. Maza; Deputy Warden Bobby Jo Butts; and nurse practitioner Lessye Crafton. Each is sued

in their official and individual capacities.

        Plaintiff states that GRCC staff retaliated against him for filing grievances and alerting

the media over GRCC’s poor response to the pandemic by moving him to Dorm 6, which is the

farthest away from “chow and canteen and my work,” even though he has COPD, asthma, a torn

“menisci” in his right knee, “ACL,” arthritis in his knee, emphysema, hypertension, morbid

obesity, and edema. He states that on June 26, 2020, he sent a letter to Defendants stating that he

could not go to the chow hall without a wheelchair and a pusher. He states that he then went

four days without eating because Defendants did not give him a wheelchair until June 30, 2020.
 Case 4:20-cv-00190-JHM Document 17 Filed 03/31/21 Page 2 of 4 PageID #: 175




Plaintiff alleges that Defendants have told him that they have looked at his medical records and

that all three Defendants knew of his health issues, yet they put him in a “top rack” and a “top

walk.”

         Plaintiff alleges that Defendant Crafton refuses to give him a nebulizer or medicine for

his COPD even though she knows that his COPD is disabling. He also alleges that Defendant

Crafton gave his cellmate medicine or a nebulizer even though his COPD is not as bad as

Plaintiff’s. He also alleges that other inmates have been given “ACL” surgery, but Plaintiff has

not. He alleges that these denials are both cruel and unusual punishment as well as

discrimination. He further alleges that Defendant Crafton refuses everything he asks for,

including a knee brace and to see the doctor.

         As relief, Plaintiff asks for monetary and punitive damages.

                                            II. ANALYSIS

         When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the complaint, or any

portion of it, if the court determines that the complaint is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601 at

604. In order to survive dismissal for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). “[A] district court must (1) view the complaint



                                                    2
 Case 4:20-cv-00190-JHM Document 17 Filed 03/31/21 Page 3 of 4 PageID #: 176




in the light most favorable to the plaintiff and (2) take all well-pleaded factual allegations as

true.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing

Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009) (citations omitted)). “But the district

court need not accept a ‘bare assertion of legal conclusions.’” Tackett, 561 F.3d at 488 (quoting

Columbia Natural Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995)).

       “Official-capacity suits . . . ‘generally represent [ ] another way of pleading an action

against an entity of which an officer is an agent.’” Kentucky v. Graham, 473 U.S. 159, 166

(1985) (quoting Monell v. New York City Dep’t of Soc. Servs., 436 U.S. 658, 691 n.55 (1978)).

The claims brought against Defendants in their official capacities, therefore, are deemed claims

against the Commonwealth of Kentucky. See Kentucky v. Graham, 473 U.S. at 166. State

officials sued in their official capacities for money damages are not “persons” subject to suit

under § 1983. Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989). Additionally, the

Eleventh Amendment acts as a bar to claims for monetary damages against Defendants in their

official capacities. Kentucky v. Graham, 473 U.S. at 169. The official-capacity claims will be

dismissed for failure to state a claim upon which relief can be granted and for seeking monetary

relief from Defendants who are immune from such relief.

       The Court will allow the individual-capacity claims against Defendants for alleged

retaliation, deliberate indifference to serious medical needs, and violations of his right to equal

protection to continue.

                               III. CONCLUSION AND ORDER

       For the foregoing reasons,

       IT IS ORDERED that the official-capacity claims for monetary damages against

Defendants are DISMISSED pursuant to 28 U.S.C. § 1915A(b)(1), (2) for failure to state a claim



                                                  3
 Case 4:20-cv-00190-JHM Document 17 Filed 03/31/21 Page 4 of 4 PageID #: 177




upon which relief may be granted and for seeking monetary relief from Defendants immune from

such relief.

        The Court will enter a separate Order Regarding Service and Scheduling Order to govern

the development of the continuing claims.

Date:   March 30, 2021




cc:     Plaintiff, pro se
        Defendants
        General Counsel, Justice & Public Safety Cabinet, Office of Legal Counsel
4414.009




                                                       4
